Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.


Response to Arguments
Applicant’s arguments, see last ¶ of page 7, filed 0, with respect to 35 U.S.C 102 rejection of Claims 13-20 has been fully considered and are persuasive.  The 35 U.S.C 102 rejection of Claim has been withdrawn. 
The applicant's arguments/remarks, see last ¶ of page 6, filed 01/26/2022, with respect to 35 U.S.C 103 rejection of Claims 1-12 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the limitation “determining that a first mobile device is located near a second mobile device” does not clearly define a degree of physical proximity between two mobile devices that they can be considered located near each other.
The term “within close physical proximity” in claim 13 is a relative term which renders the claim indefinite. The term “within close physical proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the limitation “determining that the first personal safety officer is within close physical proximity to a second public safety officer” does not clearly .
Claim 1 recites the limitation "the overlapping information" in line # 4.  There is insufficient antecedent basis for this limitation in the claim. Although there is a preceding limitation “an overlap in information” in line # 3, "the overlapping information" does not appear to refer to “an overlap in information” because line # 7 of the claim 1 recites “the overlap in information” which refers to “an overlap in information” of line # 3 of claim 1. Therefore, it appears that there is insufficient antecedent basis for the limitation "the overlapping information", and it is unclear which overlapping information the limitation is referring to. A claim is indefinite when it contains words or phrase whose meaning is unclear.
Dependent Claims 2-12 and 14-20 are also rejected as the same reason as the respective independent claims 1 and 13.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US PG PUB 20110209221), hereinafter "Hanson", in views of Prohel et al. (US PAT 7478126 ), hereinafter "Prohel", further in views of Chakra et al. (US PG PUB 20120157157), hereinafter "Chakra", further in views of Naveh et al. (US PG PUB 20140101243), hereinafter "Naveh".
Regarding Claim 1, Hanson discloses: 
A method comprising: 
determining that a first mobile device is located near a second mobile device (i.e. system/method may detect/determine that a portable electronic device [i.e. a first mobile device] is within a predefined communications proximity [i.e. is located near] relative to a host system 102 which may be a laptop computer or mobile device [i.e. a second mobile device]) (Fig. 1, 202 – Fig. 2, ¶ 0017 and ¶ 0057).
However, Hanson does not explicitly disclose:
determining there is an overlap in information associated with the first mobile device and the second mobile device, the overlapping information identifying an overlapping topic; exchanging the overlapping information between a first virtual personal assistant associated with the first mobile device and a second virtual personal assistant 
On the other hand, in the same field of endeavor, Prohel teaches:
determining there is an overlap in information associated with the first mobile device and the second mobile device (i.e. method/system may determine that there is a shared interest [i.e. an overlap] with respect to digital content, e.g. music content [i.e. information], between the users associated with device 5 [i.e. the first mobile device] and device 10 [i.e. the second mobile device]; For example, the device 5 [i.e. the first mobile device] may determine that its interest in digital content such as jazz music content [i.e. information] overlaps with that of the device 10 [i.e. the second mobile device]) (Fig. 3, Column 2 Line # 46 – 49, Column 3 Line # 19 – 30, 3Column 4 Line # 66 – 67, Column 5 Line # 1 – 3 and Column 5 Line # 11 - 33), 
the overlapping information identifying an overlapping topic (i.e. the shared interest with respect to the digital content [i.e. the overlapping information] may indicate an overlapping topic such as Classic jazz) (305 – Fig. 3 and Column 5 Line # 11 - 33); 
exchanging the overlapping information between a first virtual personal assistant associated with the first mobile device and a second virtual personal assistant associated with the second mobile device based on the determination of the overlap in information (i.e. digital music contents [i.e. the overlapping information] may be exchanged between the application [i.e. a first virtual personal assistant] associated with the device 5 [i.e. the first mobile device] and the application [i.e. a second virtual personal assistant] associated with the device 10 [i.e. the second mobile device] using file swapping protocol based on the determination that there is a shared interest [i.e. the overlap] with respect to digital 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson to include the feature for determining there is an overlap in information associated with the first mobile device and the second mobile device, the overlapping information identifying an overlapping topic; exchanging the overlapping information between a first virtual personal assistant associated with the first mobile device and a second virtual personal assistant associated with the second mobile device based on the determination of the overlap in information as taught by Prohel so that the method may be implemented with functionalities for exchanging media contents, e.g. music, book, etc., based on the overlapping interests identified from the mobile devices (Fig. 3, Column 2 Line # 46 – 49, Column 3 Line # 19 – 30, 3Column 4 Line # 66 – 67, Column 5 Line # 1 – 3 and Column 5 Line # 11 - 33).
However, the combination of Hanson and Prohel does not explicitly disclose:
wherein exchanging information occurs after the second virtual assistant has ensured the first mobile device has appropriate security settings to access data pertaining to the second mobile device and the first virtual assistant has ensured the second mobile device has appropriate security settings to access data pertaining to the first mobile device.
On the other hand, in the same field of endeavor, Chakra teaches:

the first virtual assistant has ensured the second mobile device has appropriate security settings to access data pertaining to the first mobile device (i.e. similarly, the trust module [i.e. first virtual assistant] of the peer mobile device [i.e. first mobile device] determines, in step 604, that the mobile device [i.e. the second mobile device] meets the trust policies 308  [i.e. has appropriate security settings] to access the contact information [i.e. data] of the peer mobile device [i.e. the first mobile device]; Note: In order for there to be an exchange of information/data, the trust policies (308-1) of the mobile computing device (302) and the trust policies (308-2) of the peer mobile computing device (310) must be followed [i.e. both devices must determine/ensure whether its counterpart meets the trust/security policy/settings]) (404 – Fig. 4, 604 – Fig. 6, ¶ 0038, ¶ 0040 – 0041 and ¶ 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson and Prohel 
However, the combination of Hanson, Prohel and Chakra does not explicitly disclose:
alerting one of the users of the overlapping topic.
On the other hand, in the same field of endeavor, Naveh teaches:
comparing the information to identify an overlapping topic in the information (i.e. the system may compare the user profile information comprising the keyword phrases representing interests of the users to identify mutual [i.e. overlapping] interests [i.e. topic] in the user profile information) (Fig. 2, ¶ 0007 and ¶ 0040); and
alerting one of the users of the overlapping topic (i.e. the system can send a private system message [i.e. alerting] to a user indicating that another user shares a common [i.e. the overlapping] interest [i.e. topic] with him/her) (¶ 0049 and Claim - 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson, Prohel and Chakra to include the feature for alerting one of the users of the overlapping topic as taught by Naveh so that the mutual interest/topic for a first user and a second user of the system may be identified by matching the profile information of the first user with the 


Regarding Claim 2, Hanson, Prohel, Chakra and Naveh disclose, in particular Prohel teaches:
wherein the step of exchanging information comprises sending a query to a database including a topic (i.e. the step of exchanging shared interests [i.e. exchanging information] may include sending a query for personal information of the user associated with another device, wherein the personal information may be stored in a data store, e.g. a database) (Column 4 Line # 59 – 65 and Column 6 Line # 20 - 23).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 3, Hanson, Prohel, Chakra and Naveh disclose, in particular Prohel teaches:
wherein the step of exchanging information comprises exchanging information over an ad-hoc network (i.e. exchanging information between mobile peer devices may be performed over Bluetooth [i.e. ad-hoc network]) (Column 2 Line # 39 - 45).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 4, Hanson, Prohel, Chakra and Naveh disclose, in particular Prohel teaches:
wherein the step of exchanging information comprises exchanging information via direct communication between the first mobile device and the second mobile device (i.e. exchanging information between mobile peer devices [i.e. between the first mobile device and the second mobile device] may be performed peer-to-peer communication over Bluetooth [i.e. direct communication]) (Column 2 Line # 31 - 45).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 5, Hanson, Prohel, Chakra and Naveh disclose, in particular Naveh teaches:
wherein the overlapping topic comprises a predetermined event (i.e. the mutual interest [i.e. the overlapping topic] may comprise an event users plant to attend) (¶ 0049 and Claim – 9).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




wherein the step of alerting one of the users of the overlapping topic comprises alerting one of the users of the overlapping topic without revealing any personal information related to the other user (i.e. the user may be provided/alerted with matched keyword phrases [i.e. overlapping topic] and certain profile information of the candidates; the system initially conceals the identities [i.e. without revealing personal information] of the candidates [i.e. other users] from the user to protect user privacy) (¶ 0053).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 9, Hanson, Prohel, Chakra and Naveh disclose, in particular Prohel teaches:
wherein the overlapping topic comprises a priority level (i.e. common interest in particular topic [i.e. e.g. jazz music] may also include trust levels [i.e. a priority level]) (Column 5 Line # 26 - 33).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




wherein the step of alerting one of the users of the overlapping topic comprises alerting via a text message (i.e. the system can send a private system message [i.e. a text message] to a user indicating that another user shares a common [i.e. the overlapping] interest [i.e. topic] with him/her) (¶ 0049 and Claim - 3).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in views of Prohel further in views of Chakra further in views of Naveh as applied to claim 1 above, and further in view of Biswas (US PG PUB 20100217660), hereinafter "Biswas".
Regarding Claim 6, Hanson, Prohel, Chakra and Naveh disclose all the features with respect to Claim 1 as described above.
However, the combination of Hanson, Prohel, Chakra and Naveh does not explicitly disclose:
wherein the overlapping topic comprises a timeline.
On the other hand, in the same field of endeavor, Biswas teaches:
wherein the overlapping topic comprises a timeline (i.e. As nodes come into contact with each other, they inform each other of their respective interest profiles and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson, Prohel, Chakra and Naveh to include the feature wherein the overlapping topic comprises a timeline as taught by Biswas so that the users may be informed of the common shared interest with respect to locations and times of events (¶ 0070).


Regarding Claim 7, Hanson, Prohel, Chakra and Naveh disclose all the features with respect to Claim 1 as described above.
However, the combination of Hanson, Prohel, Chakra and Naveh does not explicitly disclose:
wherein the overlapping topic comprises a predetermined place.
On the other hand, in the same field of endeavor, Biswas teaches:
wherein the overlapping topic comprises a predetermined place (i.e. As nodes come into contact with each other, they inform each other of their respective interest profiles and exchange information if there is at least some level of common interest [i.e. the overlapping topic]; the exchanged common interest [i.e. the overlapping topic] may comprise a certain location [i.e. a predetermined place]) (¶ 0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson, Prohel, .



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in views of Prohel further in views of Chakra further in views of Naveh as applied to claim 1 above, and further in view of Laight et al. (US PG PUB 20150213091), hereinafter "Laight".
Regarding Claim 11, Hanson, Prohel, Chakra and Naveh disclose all the features with respect to Claim 1 as described above.
However, the combination of Hanson, Prohel, Chakra and Naveh does not explicitly disclose:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via an audio message.
On the other hand, in the same field of endeavor, Laight teaches:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via an audio message (i.e. users are notified/alerted of mutual interest, e.g. specific hobby or interest in common [i.e. the overlapping topic], by presenting a voice profile [i.e. alerting via an audio message], pixelated profile image /video, first name and age of another potential match based off their proximity from a GPS Location) (¶ 0011 and ¶ 0034).



Regarding Claim 12, Hanson, Prohel, Chakra and Naveh disclose all the features with respect to Claim 1 as described above.
However, the combination of Hanson, Prohel, Chakra and Naveh does not explicitly disclose:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via visual augmentation.
On the other hand, in the same field of endeavor, Laight teaches:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via visual augmentation (i.e. users are notified/alerted of mutual interest, e.g. specific hobby or interest in common [i.e. the overlapping topic], by presenting a video profile [i.e. alerting via visual augmentation], pixelated profile image /video, first name and age of another potential match based off their proximity from a GPS Location) (¶ 0011 and ¶ 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson, Prohel, .


Allowable Subject Matter
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Soe Hlaing/           Primary Examiner, Art Unit 2451